902 F.2d 1565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David Randall HUGGINS, Petitioner-Appellant,v.Ernest R. SUTTON, Superintendent;  Attorney General of theState of North Carolina, Respondents-Appellees.
No. 90-6515.
United States Court of Appeals, Fourth Circuit.
Submitted March 20, 1990.Decided April 24, 1990.

Appeal from the United States District Court for the Middle District of North Carolina, at Rockingham.  Hiram H. Ward, Senior District Judge.  (C/A No. 89-578-C-R)
David Randall Huggins, appellant pro se.
Richard Norwood League, Office of the Attorney General of North Carolina, Raleigh, N.C., for appellees.
M.D.N.C.
DISMISSED.
Before SPROUSE and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
David Randall Huggins seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal, deny leave to proceed in forma pauperis, and dismiss the appeal on the reasoning of the district court.  Huggins v. Sutton, CA-89-578-C-R (M.D.N.C. Dec. 28, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.